1    JEFFREY H. WOOD
     Acting Assistant Attorney General
2    ANDREW J. DOYLE (FL Bar No. 84948)
3    United States Department of Justice
     Environment and Natural Resources Division
4    P.O. Box 7611
     Washington, DC 20044 / (202) 514-4427
5
6    MCGREGOR W. SCOTT
     United States Attorney
7    GREGORY T. BRODERICK (CA Bar No. 220871)
     Assistant United States Attorney
8
     501 I Street, Suite 10-100
9    Sacramento, CA 95814 / (916) 554-2700

10   Attorneys for the United States
11
12   LAWRENCE S. BAZEL (114641)
     BRISCOE IVESTER & BAZEL LLP
13   155 Sansome Street, Seventh Floor
     San Francisco, CA 94104
14   (415) 402-2700

15   Attorneys for Defendants John D. Sweeney and Point Buckler Club, LLC
16
17
18                            IN THE UNITED STATES DISTRICT COURT
19                              EASTERN DISTRICT OF CALIFORNIA
20    UNITED STATES OF AMERICA,                   Case No. 2:17−CV−00112−KJM−KJN
21
                Plaintiff,
22
      v.
23                                                  STIPULATION, MOTION AND
      JOHN DONNELLY SWEENEY and                     ORDER FOR 1-DAY
24    POINT BUCKLER CLUB, LLC,                      EXTENSION OF JOINT STATEMENT
                                                    DEADLINE
25              Defendants.
26                                                  Hearing:     December 6, 2018
                                                    Time:        10 a.m.
27                                                  Place:       Courtroom 25
                                                    Judge:       Hon. Kendall J. Newman
28
1           Due to the limited availability of Andrew Doyle, counsel for the United States, from
2    November 27-29, 2018, due to work in Alabama on another matter, Plaintiff United States of
3    America hereby moves for a one-day extension of time from Thursday, November 29, 2018, to
4    Friday, November 30, 2018, to file the joint statement associated with the motion to compel filed
5    by Defendants John Donnelly Sweeney and Point Buckler Club, LLC on November 15, 2018
6    (ECF No. 68).
7           Defendants do not object and hereby stipulate to the requested extension.
8                                                Respectfully submitted,
9                                                JEFFREY H. WOOD
10                                               Acting Assistant Attorney General
     DATED: November 26, 2018                    /s Andrew J. Doyle
11                                               ANDREW J. DOYLE (FL Bar No.84948)
                                                 United States Department of Justice
12                                               Environment and Natural Resources Division
13                                               P.O. Box 7611
                                                 Washington, DC 20044 / (202) 514-4427
14                                               andrew.doyle@usdoj.gov
15
                                                 MCGREGOR W. SCOTT
16                                               United States Attorney
                                                 GREGORY T. BRODERICK (CA Bar No. 220871)
17                                               Assistant United States Attorney
                                                 501 I Street, Suite 10-100
18
                                                 Sacramento, CA 95814 / (916) 554-2700
19
20                                               BRETT MOFFATT
                                                 Office of Regional Counsel
21
                                                 United States Environmental Protection Agency
22
                                                 Attorneys for the United States
23
24
25
26
27
28



        Stip./Mot. for Extension                                            2:17-CV-00112-KJM-KJN

                                                     1
1    DATED: November 26, 2018                    BRISCOE IVESTER & BAZEL LLP

2
3
4                                                By:
                                                       Lawrence S. Bazel
5
                                                 Attorney for Defendants John D. Sweeney and Point
6                                                Buckler Club, LLC
7
8
9                                               ORDER
10          Upon due consideration, and good cause shown, the Court approves and enters the
11   foregoing stipulation and motion as an Order. The joint statement associated with Defendants’
12   motion to compel (ECF No. 68) is now due November 30, 2018, to the extent that the filing of a
13   joint statement remains necessary in light of the court’s November 27, 2018 order.
14   Dated: November 28, 2018
15
16
17
18
19
20
21
22
23
24
25
26
27
28



        Stip./Mot. for Extension                                           2:17-CV-00112-KJM-KJN

                                                    2
